DETAILED ACTION
This Action is in response to the communication filed on 10/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
  
Status of the Claims
Claims 1-5, 8-13, 22-31, 45-46 and 47-57 are pending.
Claims 23, 29, 46 and new claims 55 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. It is noted that new claims 55 and 56 mirror withdrawn claims 29 and 46 as they are drawn to the non-elected species TALEN and Zinc finger domains, respectively.  Election was made without traverse in the reply filed on 1/9/2020.
Claims 1-5, 8-13, 22, 24-28, 30, 31, 45, 47-50, 51-54, 57 are examined herein, as they read on the elected subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13, 22, 24-27, 30, 31, 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0359959 (hereafter “Jaenisch”) in view or De Souza et al. (Hum. Mol. Gen. (3/6/2016), 15(10):2013-30) and Thakore et al. (Nature Medicine (2015) 12(12): 1143-1149).
The claims are rejected for the reasons set forth in the previous action and are reiterated her for convenience.  Response to Applicants’ arguments are below, under, “Response to Arguments”. 

Specifically, Jaenisch teaches a chimeric protein comprising a fusion of a catalytically inactive Cas9 (dCas9) and the DNA methylase DNMT3a which can be used for targeted DNA methylation, wherein a guide sequence (gRNA) targets the chimeric protein to CTCF binding sites resulting in methylation of the target site and blocking of CTCF binding (e.g., see paragraph 
Jaenisch does not explicitly teach that the anchor sequence comprising a CTCF binding site that is associated with a nucleic acid repeat wherein the nucleic acid repeat is associated with a disease, wherein the disease is Huntington’s disease (HD) (the elected species) or wherein the epigenetic modifying agent comprises a KRAB domain.
However, De Souza teaches the identification of a novel differentially methylated  binding site in the Huntingtin gene (HTT) proximal promoter for the transcription factor CTCF and that teach that DNA methylation may, in part, contribute to tissue-specific HTT transcription through differential CTCF occupancy (e.g., see abstract, etc.).  De Souza also provide evidence that CTCF occupancy at the HTT promoter is regulated by tissue-specific differential DNA methylation and provide supporting evidence where CTCF knock-down decreased promoter function.  De Souza explicitly teaches, “Future studies aimed at addressing the consequences of HTT expression both in vitro and in vivo would help further clarify the regulation of differential expression of HTT across tissue” which is a teaching, suggestion of motivation to modify the chimeric protein taught by Jaenisch to target the CTCF binding site of the HTT promoter taught by De Souza.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to time the invention was filed to modify the chimeric protein taught by Jaenisch to target the CTCF binding site of the HTT promoter taught by De Souza in order to modulate methylation of the target site and to test the modified chimeric protein’s effect on HTT transcription.
The motivation to make the modified chimeric protein is provided by (a) Jaenisch, which teaches that the chimeric protein can be target to a gene associated with Fragile X syndrome (a nucleotide repeat associated disease) and (b) De Souza which teaches a CTCF binding site which is most likely involved in modulating HTT expression via DNA methylation.
Furthermore, Thakore teaches a chimeric protein comprising a fusion of nuclease-inactive dCas9 to the KRAB repressor (dCas9-KRAB) which is useful for epigenetic editing, specifically methylation (e.g., see abstract).  Thakore teaches that the dCas9-KRAB chimeric protein.
Therefore, it would have been further prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to further modify the chimeric protein taught/suggested by Jaenisch and De Souza and to substitute KRAB for DNMT3a as the epigenetic modifying agent, as they were both well-known DNA methylases.
As such, there would have been motivation to make the claimed chimeric protein in order to test its effect on methylation of CTCF sites.  It is noted that the instant claims are drawn to a 
It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
The combination of prior art cited above in the rejection under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”


Therefore, the claimed invention is unpatentable over the prior art.

New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 is drawn to “The chimeric protein of claim 48…”  As such, claim 28 does not contain a reference to “a claim previously set forth”, where “previously set forth” means a lower numbered claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
It is noted that canceling claim 28 and presenting it as a new claim that is numbered higher than 48 would obviate this rejection.

Claim Rejections - 35 USC § 112(a) New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, 22, 24-28, 30, 31, 45, 47-50, 51-54, 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1 and 48 are drawn to a chimeric protein that modifies an anchor sequence that comprises a YY1 binding site wherein the binding site is associated with a nucleotide repeat that is associated with a disease.  It is noted that claim 1 also allows the binding site to be a CTCF binding site instead of YY1 binding site, but the issue here is only with the YY1 binding site.  It is also noted that claim 1 also requires that the disease is, among other diseases, Huntington’s disease (HD), which is the elected species of disease, which applies to claim 48 as well.  As such the claims encompass a YY1 binding site that is associated with a nucleotide repeat associated with a disease, wherein the disease is HD (the elected species).  
The application has been thoroughly searched, but support for a YY1 binding site associated nucleotide repeat disease, including HD, could not be found.  That is, the specification does not appear to disclose any nucleotide repeat disorders (let alone the elected species, HD), that are associated with a YY1 binding site.   It appears that the specification discloses YY1 
MPEP §706.03(o) states:
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  


            MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application… If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.

MPEP §2163.06 further notes:
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure. (Emphasis added).



Claim Rejections - 35 USC § 112(a) Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, 22, 24-28, 30, 31, 45, 47-50, 51-54, 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a chimeric protein comprising a targeting element comprising a sequence targeting polypeptide; and an effector domain comprising all or a biologically active portion of an epigenetic modifying agent, wherein the chimeric protein modifies an anchor sequence associated with a target anchor sequence-mediated conjunction; wherein the anchor sequence comprises a CTCF binding site or a YY1 binding site (claim 48 is limited to just a YY1 binding site); wherein the anchor sequence is associated with a nucleotide repeat and wherein the nucleotide repeat is associated with a disease (claim 1 further require that the disease is chosen from a list that includes HD, the elected species) (Emphasis added). 
It is noted that the only structural requirement of the targeting element is that it must comprise a sequence targeting polypeptide and, as such, the claims encompass any targeting element having a sequence targeting polypeptide wherein the targeting element would properly function in the claimed chimeric polypeptide.  That is, the targeting element must have the function necessary for the chimeric protein to modify an anchor sequence that is associated with a CTCF binding site or a YY1 binding site.
The claims are rejected because there is insufficient description of the genus targeting elements encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Looking to the specification for guidance with respect to of the genus of targeting elements encompassed by the claims, the only described targeting elements that have the required function are targeting elements that comprise a sequence targeting polypeptide that specifically binds a sequence in or around an anchor sequence that comprises the CTCF binding site or the YY1 binding site.
Furthermore, no other elements which would have the required function in the claimed chimeric protein appear to be disclosed in the specification and no other elements appear to be taught in the prior art.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. However, the unbounded claim recitation of an “a targeting element comprising a sequence targeting polypeptide” encompasses any targeting element comprising a sequence targeting polypeptide which has the required function, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses agents not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of element comprising a sequence targeting polypeptide encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).



Response to Arguments
With respect the rejection of claims under 35 USC 103, Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have been motivated to combine the teachings of Jaenisch with those of DeSouza because, at least, one of skill in the art would not have been motivated to design a chimeric protein targeting the CTCF binding site of DeSouza, as DeSouza does not teach that the CTCF binding site studied therein if an anchor sequence, not does DeSouza teach that methylation of the CTCF binding site has a role in HD. Applicants contend that DeSouza provides no motivation for one of skill in the art to modulate the CTCF binding site in order to affect a gene having a nucleotide repeat associated disease.
In response, it is noted that the rejected claims are drawn to a chimeric protein that modifies an anchor sequence associated with a target anchor sequence-mediate conjunction, wherein the anchor sequence comprises a CTCF binding site wherein the anchor sequence is associated with a nucleotide repeat that is associated with a disease (e.g., HD).  The only issue raised by Applicant is motivation to combine the teachings of Jaenisch and DeSouza.  As indicated above, DeSouza teaches that methylation of a CTCF binding site may, in part, contribute to tissue-specific HTT transcription through differential CTCF occupancy, and provides evidence that CTCF occupancy at the HTT promoter is regulated by tissue-specific HTT expression both in vitro and in vivo would help further clarify the regulation of differential expression of HTT across tissue”, provide sufficient motivation for one of ordinary skill in the art to combine the teachings of Jaenisch and DeSouza and make a chimeric protein encompassed by the instant claims in order to perform the “further studies” explicitly suggested by DeSouza.  In response to Applicant’s argument one of ordinary skill in the art would not have been motivated to attempt to modulate HTT expression in order to treat HD, it is noted that this is not the motivation upon which the rejection is based.  The only motivation that is required is a motivation to make the claimed chimeric protein.  It is the Office’s position that DeSouza provides sufficient motivation: specifically, to make the chimeric protein to use it in further experiments such as those suggested by DeSouza.  It is also noted that although DeSouza does not explicitly teach that the CTCF binding site is an anchor sequence associated with a target anchor sequence-mediated conjunction, it is noted that DeSouza teaches the CTCF in the proximal promoter of the Huntingtin gene (HTT) which is associated with a nucleotide repeat disease (HD), and the instant application and claims acknowledge that HD is a nucleotide repeat associated disease wherein the CTCF binding site is comprised in an anchor sequence-mediated conjunction sequence; therefore, the chimeric protein that targets a CTCF binding site in the HTT promoter would necessarily bind to a target anchor sequence-mediated conjunction site.
Therefore, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635